 MOODY CHIP CORP.Moody Chip Corp., Division of Kerschner Enterprises,Inc. and United Paperworkers International Union,AFL-CIO. Cases -CA- 13202 and I -CA-13857July 12, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn April 11, 1979, Administrative Law Judge Mor.-ton D. Friedman issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, MoodyChip Corp., Division of Kerschner Enterprises, Inc.,Ashland, Maine, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order, as so modified:IWe hereby correct the following inadvertent errors in the AdministrativeLaw Judge's Decision which in no way affect his Decision or our adoptionthereof: In the last sentence of par. 15 of sec. IIl,C and the last sentence ofpar. 17 of sec. IlI.C, the name "Theriault" should be replaced with the name"Rushinal."2 In his exceptions, the General Counsel asserts that two additional viola-tions of the Act occurred which were not passed upon by the AdministrativeLaw Judge. We agree. Thus, on April 28. 1977, Mill Manager Perry Ells-worth told three employees that he "would be a hardnose" if the Union camein. This statement took place in the context of other unlawful remarks byPerry. We find Perry's statement to be violative of Sec. 8(a)( ) as a threat ofmore ardous working conditions in the event the employees selected theUnion.We also find that Respondent's issuance of a written warning to employeeRushinal on June 1, 1977, violated Sec. 8(aX3). The Administrative LawJudge found that Respondent's unilateral promulgation of a written warningand disciplinary system violated Sec. 8(a)(S5) and (1). Respecting the issuanceof the warning to Rushinal, he complained about the pettiness of such aprocedure. In response, Mill Manager Ellsworth told Rushinal that if hewanted a union, he had to take what came along with it. In this context.Rushinal was a victim of discriminatory treatment as a result of the ongoingunion activities. The Order and notice will be amended accordingly to reflectthese additional violations.1. Substitute the following for paragraph l(a):"(a) Threatening employees with reprisals, includ-ing possible discharge or more ardous working condi-tions, if they join, assist, vote for, or in any mannersupport United Paperworkers International Union,AFL-CIO, or any other labor organization."2. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:"(b) Remove from the personnel or other files ofRonald Rushinal all disciplinary letters or warningsissued on June 1, 1977."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act, and we have been ordered topost this notice.WE WILL. NOT threaten our employees with re-prisals, including discharge or more arduousworking conditions, because they join, assist,vote for, or in any manner support United Pa-perworkers International Union, AFL-CIO orany other labor organization.WE WILL NOT refuse to discus., pay raises, bo-nuses, or any other terms or conditions of em-ployment with our employees in order to dis-courage their union support or membership.WE WILL NOT question our employees abouttheir union activities or membership.WE WILL NOT threaten to prolong negotiationswith the United Paperworkers InternationalUnion, AFL-CIO, or any other labor organiza-tion, so as to discourage our employees' supportof or membership in the Union.WE WILL NOT interfere with our employees'union activities by offering benefits for the pur-pose of discouraging union support or member-ship.WE WILL NOT set up new work rules, vacationplans, or bonuses to discourage union supportand/or membership, or establish new disciplin-ary proceedings to retaliate against our employ-ees for their union activities.WE WILL NOT make any changes in our em-ployees' wages, hours of employment, or work-ing conditions without consultation and negotia-tion with the above-named Union.243 NLRB No. 36265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act,as amended.WE WILL remove from the personnel or otherfiles of Ronald Rushinal all disciplinary letters orwarnings issued on June 1, 1977.WE WILL bargain with the above-namedUnion before we take any steps to change ouremployee's wages, hours of work, or any otherterms and conditions of employment.All our members are free to become or remain, orrefrain from becoming or remaining, members ofUnited Paperworkers International Union, AFL-CIO, or any other labor organization.MOODY CHIP CORP., DIVISION OF KERSCI-NER ENTERPRISES, INC.DECISIONSIATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Thiscase was heard in Presque Isle, Maine. upon a consolidatedamended complaint issued December 22, 1977. which com-plaint was based upon a charge filed in Case I-CA-13202on June 6, 1977, by United Paperworkers InternationalUnion, AFL CIO, herein called the Union and an originalcharge in Case -CA-13857 filed by the said Union onNovember 14, 1977, and an amended charge filed on De-cember 16, 1977. In substance, the complaint alleges thatMoody Chip Corp., Division of Kerschner Enterprises,Inc., herein called Respondent or the Company, has vio-lated, and is violating, Section 8(a)(l), (3), and (5) of theNational Labor Relations Act, herein called the Act. Whileadmitting the jurisdictional allegations of the complaint,Respondent, in its duly filed answer, denies the commissionof any unfair labor practices.All parties were represented at the hearing, and weregiven full opportunity to be heard and to present evidence.Thereafter, briefs were filed by counsel for the GeneralCounsel and Respondent.Upon the entire record, and the briefs of the parties. andupon my observation of the witnesses, I make the follow-ing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTIRespondent, a Maine corporation with its principal officein the town of' Oakland, Maine, maintains a facility in thetown of Ashland, Maine, the only facility involved in thisproceeding, where it is engaged in the processing of logsand timber into chips for pulp and papermaking. Respon-dent has caused and causes large quantities of woodchips tobe purchased and transported in interstate commerce fromand through various states of the United States other thanthe State of Maine from its plant in Ashland, Maine. In thecourse and conduct of its business, Respondent annuallyperforms services of a value in excess of $50,000 for compa-nies directly engaged in interstate commerce.It is admitted, and I find, that Respondent is engaged incommerce within the meaning of the Act.II. THE L.ABOR ORGANIZATION INVOLVE[)It is admitted. and I find, that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRAC(TICESA. Introduction and IssuesThe Ashland, Maine, mill of Respondent employs ap-proximately four rank-and-file employees who are engagedin the debarking and cutting wood logs into chips which arethen sold to paper manufacturers for making paper pulp.The Ashland plant is relatively new, having begun in 1976with the construction thereof and finished in the earlyspring of 1977. The Union began its drive to organize Re-spondent's four employees during February 1977. On April25, 1977, the Union filed a petition for representation ofRespondent's production and maintenance employees.Thereafter, a Board conducted election was held on May26. 1977, which the Union won by unanimous vote. OnJune 6. 1977, the Regional Director for Region 1, of theBoard certified the Union as the bargaining representativeof Respondent's employees.The complaint alleges that during the period from thefiling of the representation petition to the election, andthereafter, Respondent, through its officers and agents in-terrogated, threatened, granted wage increases, solicitedgrievances, refused raises, and committed other acts in vio-lation of the employees' Section 7 rights and thereby vio-lated Section 8(aX) ) of the Act.It also alleges that Respondent gave a verbal warning toan employee and thereafter discharged and refused to rein-state the said employee because of the employee's unionactivities and in order to discourage membership in theUnion. The complaint further alleges that Respondent re-,fused to bargain with the Union in violation of Section8(a)(5) of the Act by making unilateral changes in the em-ployees' wages, hours, and working conditions without con-sultation with, or notice to, the Union.Respondent denies all of the material, nonjurisdictionalallegations in the complaint and contends that the so-calledunilateral actions were made in the normal course of eventsin Respondent's business and without disregard of theUnion's right of notice and bargaining, and also avers thatthe employee, allegedly discharged. quit his employmentvoluntarily and that, therefore, Respondent did not dis-criminate against the said employee. Furthermore, Respon-dent contends that it had no knowledge of the said employ-ee's union activities to any greater extent than it hadknowledge of its other employees' union activities. Thus.the issues are joined.266 MOODY CHIP CORP.B. The FactsAll four of Respondent's employees involved herein werehired in either November or December 1976, by the Ash-land mill manager, Perry Ellsworth. At the time, the millfor the manufacture of woodchips was in its final stages ofconstruction. At the time of hiring, each employee was in-formed by Ellsworth that there was to be no drinking ofalcoholic beverages on the job and that anyone so doing, oranyone who stole or misused Respondent's property, wouldbe subject to immediate discharge. According to Ellsworth,shortly after the four were hired, they were informed thatthe same procedures would be followed at the mill in ques-tion as were being enforced at other Kerschner owned fa-cilities. However, the record does not show that Ellswortheither enumerated, fully explained, or fully set out in anywritten form, what these rules of procedure and workingrules were.In any event, it would seem that it did not take long forthe four employees involved in this proceeding and Ells-worth to reach a stage of, at least, minor antagonismtoward each other. Ellsworth, it would seem, was underpressure from the officers of Respondent, Robert L. Kersch-ner, Sr.,' president, and James O. Kerschner, the latter's sonand treasurer, to finish the construction and to place themill in operation to the point where it was producing wood-chips in sufficient quantity to make it profitable. The mill,being a new enterprise, the problems of starting up wereevidently numerous. Because of the aforesaid pressurepassed on by Ellsworth to the four rank-and-file employees,the antagonisms and the difficult working conditions grewto such proportions that in February 1977, employee Ron-ald Rushinal made contact with Andre Dionne, a businessrepresentative of the Union. On the telephone, Rushinalexplained the problems. Shortly thereafter, a meeting be-tween Dionne and the four employees took place at Rushi-nal's home. At this meeting, all of the employees signedunion designation cards.2Although there were only four employees in the mill be-side Ellsworth, the mill manager and working foreman, nei-ther Ellsworth nor the two Kerschlsers testified they wereaware of the actual union organizing campaign among theiremployees until they received notice from the Board soonafter April 25, 1977, that the Union had filed a petition forrepresentation. However, Ellsworth and each of theKerschners admitted they had heard "scuttlebutt" to theeffect that the Union was seeking to organize a number ofplants in the area in which the Ashland mill is located. Inconnection with the foregoing, Rushinal testified crediblythat while these organizing attempts were being made in thearea, at approximately the middle of April, Ellsworth, in aconversation with Rushinal, stated that he hoped the em-ployees in the mill were not interested in any union at that'The suffix "Sr." is omitted hereinafter when reference is made to RobertKerschner, Sr.2 From the uncontroverted testimony of employees Rushinal, DerrickRichards, Ronald Theriault, and business representative Dionne In connec-tion with the signing of the cards and the union organizational drive. Rushi-nal testified that when he was hired, Ellsworth stated that he hoped thatRushinal was not a union man. In testifying, Ellsworth denied that he madesuch a statement. In this respect. I do not credit Rushinal because none ofthe other employees so testified.time, and if they let the plant run without a union, Respon-dent would probably initiate a bonus system.'Additionally, on or about April 28, Ellsworth told Rushi-nal and employees Ronald Theriault and Derrick Richardsthat he knew that at least two employees must have signedunion cards. He stated he was going to find out who theywere. Ellsworth further asserted that if the Union came in,he would be a "hardnose" because he had been a supervisorat another plant where there was a union and he did notlike the union at all.4In connection with the foregoing, at about the same date,April 28, 1977, employees Ronald Theriault and RonaldRushinal were engaged, while working, in a conversationconcerning the Union. During this conversation, Ellsworthpassed close to them and as he looked directly at Theriault,he declared, "I'll bet you're one of them that signed thecards." In reply, Theriault answered that it was not Ells-worth's business in any respect whether he, Theriault, hadsigned a card.'As stated above, the Union filed its petition on April 25,1977, and, shortly thereafter, Respondent must have re-ceived the petition. Prior thereto, the employees had nottaken coffeebreaks at any specified time, but only when forsome reason production was interrupted by equipmentbreakdown, lack of material or spare parts, or some similarreason. However, the men had, from time to time, com-plained that coffeebreaks were not scheduled at a set timeeach morning. Finally, the men demanded that a regularcoffeebreak be given each morning and threatened that if itwas not, they were going to take one anyway. However, thisthreat became unnecessary. After the filing of the petition,on April 28, Ellsworth informed the men that they couldhave a coffeebreak of from 10 to 15 minutes each morningat 9:30 a.m.In connection therewith, Ellsworth testified that he wastold by Theriault that state law required Respondent togive employees a specified coffeebreak and, Ellsworth, notbeing familiar with the law, and not knowing whether thestatement by Theriault was correct, deemed it best to givethe men the break. However, it should be noted as statedabove, that this consent, despite the earliest grumblings,was not given until after the filing of the petition by theUnion.On the night of May 16, 1977, at the invitation of theKerschners, employees Rushinal, Richards, and Theriaultvisited the Kerschners' camp at Portage Lake, Maine. Pre-sent at this meeting, in addition to the employees were Rob-ert Kerschner and James Kerschner. As noted, the electionwas scheduled to be held on May 26, 10 days after the date'This is neither alleged nor found to be a violation of the Act and isrecited merely as background for the events which followed.4 From credited testimony of Rushinal and Richards. Although I have inone respect, above, not credited Rushinal, his testimony was supported inthis respect by Richards who was a very credible witness. In connection withthese and other credibility resolutions. I rely. in part. upon the acceptedevidentiary rule that it is not uncommon "to believe some and not all of awitness' testimony." N.L.R.B. v. Universal Camera Corporarion, 179 F.2d749, 754 (2d Cir. 1950).5 From credited testimony of Thenault. In testifying, Ellsworth did notspecifically deny this particular incident. His testimony with regard to anyreference to union cards, or who had signed them, was that he never askedany employees if they had signed union cards. Accordingly, I find Thenault'sversion of what had occurred to be accurate.267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the meeting at the camp. Both Robert Kerschner andJames Kerschner spoke to the employees at various timesduring that evening. The meeting seems to have been calledfor a dual purpose. Primarily, according to the Kerschners,it was called to find out what could be done to increaseproduction at the Ashland mill. There is no doubt thatthere were production problems at the time and that theKerschners were anxious to correct whatever caused thelagging production in order to render the mill feasible eco-nomically. Accordingly, during the meeting at the camp,the employees were asked for suggestions as to what couldbe done to increase production.However, the secondary purpose, the upcoming electionand the union matter, was also discussed. At one point dur-ing the evening, Robert Kerschner stated that it was reallytoo bad that a union had come in and was involved at theplant. Union representation was foolishness when there wasonly a four-man crew. He further stated the election of theUnion would end the closeness which Kerschner desired tohave with his employees.James Kerschner, in talking to the men, inquired as towho had signed union cards, but before any employeecould answer, he stated that it did not make any difference.In discussing the union matter, evidently upon advice ofcounsel, Robert Kerschner stated that the employees at thattime could not get raises. Also, James Kerschner stated thatthere could not be a raise or a bonus given at that timebecause of the pendency of the "union vote." It should benoted that at the time the employees were hired, as aboveset forth, they were told that there would be a possiblebonus system if production warranted the same.In discussing the possibility of union negotiations in theevent the Union won the election, reference was made byRobert Kerschner to the effect that negotiations could dragon. In connection therewith, he spoke of another employer,a LeBuff, whose firm had been organized by a union andhad been bargaining for approximately 6 months. Addi-tionally, Robert Kerschner, on that evening, during the dis-cussion of the possible protracted negotiations, stated thatnegotiations could take as long as 2 to 5 years.Also in the group discussion, James Kerschner told theemployees that from an economic point of view, it was un-fortunate that the Union might come in at that time, that inview of all else, Respondent did not know if it could afforda union at that time inasmuch as the plant was new andwas not meeting production quotas; therefore, more flexi-bility was required.In the discussion on that night of the problems at themill, the employees themselves brought up the subject ofMill Manager Ellsworth, and their complaints regardinghim. During that discussion, Robert Kerschner referred to alogbook, stating that employee Rushinal had, at one time,threatened Ellsworth at the plant. At the end of the meetingat the camp, Robert Kerschner said that they would have ameeting in the near future to discuss the matter of the millmanager with the men.The Kerschners did not delay the discussion, however,and on the following day, May 17, held a meeting with theemployees in the office at the Ashland mill. Present in addi-tion to the Kerschners was Mill Manager Ellsworth. Thethree employees, Rushinal, Theriault, and Richards, whoattended at the camp the night before, were present, as wasemployee Richard Gillman, evidently at that time thefourth employee. However, Gillman was present only dur-ing the latter part of the May 17 meeting. Again the diffi-culties in production were discussed and the men, especiallyemployees Rushinal and Theriault, suggested that equip-ment maintenance at the mill was poor and that Respon-dent's credit in the area was not sufficient to enable thesupply of material as needed. Again, Robert Kerschner ashe had stated the night before, reiterated that he hoped theUnion would not get in because if the Union was success-ful, it could create hard feelings between Respondent andthe employees. He again stated that it could take from 2 to5 years to negotiate a contract.Evidently, the subject of strikes came up. Robert Kersch-ner mentioned the fact that if the men should walk out inthe event that the Union could not negotiate a contract orfor other union reasons, Respondent had supervisors uponwhom it could call to run the Ashland mill, if necessary. Hefurther stated that by the following Monday morning, hecould have the mill running with or without the men; thathe and James Kerschner, Ellsworth, and Don Whitmore,another supervisor or engineer, could run the plant.Additionally, during the meeting, Robert Kerschner toldthe employees that if the Union was successful, it was pos-sible the workweek would be limited to 40 hours, just aswas the workweek at the nearby International Paper Com-pany plant. There would be no overtime. It should be notedin connection therewith, that when the employees werehired, they were promised a workweek longer than 40hours.6On May 24, at the plant, Robert Kerschner continued inthe same vein in a conversation with employee Theriault.Evidently referring to the election which was scheduled for2 days hence, Kerschner told Theriault that they would befinding out in a couple of days who was "full of bullshit andwho ain't." Kerschner repeated what had been stated at theMay 17 meeting to the effect that if the Union was success-ful in the election, on the following Monday, Kerschnercould have a new crew at the plant. He added that althoughhe really did not want a night shift, if he was being pres-sured by the companies he was supplying to produce morechips, he could do it without the employees presently em-ployed, evidently referring again to his ability to work him-self, his son, and perhaps employees or supervisors fromeither the Ashland mill or other chip mills owned by theKerschners.'The day after the election, May 27, in the debarker roomof the Ashland mill, Robert Kerschner demonstrated with apiece of paper upon which was written the sum of $4.50multiplied by 40, for a total figure of $180. Kerschner toldemployee Rushinal that if the Union had not won the elec-tion, these would have been the wages the employees wouldI The above factual statement with regard to the meetings of May 16 and17, constitutes an amalgam of credited portions of the testimony of the twoKerschners, Ellsworth, and employees Theriault, Rushinal, and Richards.7 From credited testimony of Theriault. Although, in rebuttal, RobertKerschner could not remember the exact conversation, he placed some of theconversation at an earlier date than the one testified to by Theriault. How-ever, to an extent, at least, with regard to the night shift, Kerschner testifiedin much the same vein as did Theriault.268 MOODY CHIP CORP.have received, but that now his hands were tied and he hadto wait until negotiations were completed to increase wages.Kerschner repeated this information to employees The-riault and Richards. stating he had shown Rushinal the pa-per which indicated that if the Union had not won the elec-tion, Respondent would have paid employees $4.50 an hourfor a 40-hour week.8On the same day, and at approximately the same time,Kerschner told the same group of employees that he had abusiness to run and would like to run it in a businesslikeway; if the employees did not like their jobs they couldleave or to use his words "go home."9Ronald Rushinal was employed on November 14. 1976.As in the case of the other employees, he was laid off duringthe period which began sometime in early 1977, when theplant was shut down for the purpose of installing a screen-ing process necessary to eliminate sawdust and undersizedchips from the final chip product. When the plant wasready to be reopened, Rushinal was called back. However,because he was working on the construction of a new home.he initially declined to return to Respondent's employ. Be-cause Respondent considered Rushinal an excellent debark-er. James Kerschner visited Rushinal and ultimately per-suaded the latter to return to work for Respondent. Thus,there is no doubt that insofar as the quality of Rushinal'swork is concerned, he had been at all times considered avalued employee.However, as noted above. Rushinal, because of his dis-content and the discontent of the other three employees,with the manner in which Ellsworth was supervising them,made contact with the Union early in February, 1977. Thefirst meeting with the Union was held at Rushinal's home.In connection with Respondent's knowledge thereof, theKerschners testified, as did Ellsworth. that although theyheard "scuttlebutt" that the Union was organizing in thearea, they were not aware that their own employees, includ-ing Rushinal, had, in fact, been active with the Union untilnotice was received from the Board's Regional Directorthat the Union had filed a petition for representation ofRespondent's employees.It is very possible that the employees' difficulty with Ells-worth was a contributing factor to the poor production ofthe Ashland chip mill. Whatever the cause, however, inci-dents occurred which led not only to words, but almost toviolence during the arguments between the employees andEllsworth. In fact, at one time after the reopening of theplant following the installation of the sawdust screen, Ells-worth and Theriault engaged in a verbal altercation whichresulted in Theriault's leaving the plant stating "Well, Idon't have to take this." However, when Theriault had pro-ceeded some distance from the plant in his car, he came toa hault to think the matter over. Ellsworth drove up behindhim. Thereupon, Ellsworth apologized for his part in theincident explaining that in working under pressure, such asthat to which Ellsworth and the other employees were sub-jected, they all made mistakes. Ellsworth then asked The-riault to return to the plant to work. After thinking over thematter, Theriault did so. Theriault's absence during thatFrom the credited. uncontroverted testimony of Rushinal and Theriault.9 From credited portions of the testimony of Rushinal and Thenault.period was in excess of an hour, hut he was paid for thetime of his absence and was not in any manner disciplinedfor the same.'0The antagonism between the several employees and Ells-worth continued on through and after the period of theUnion's organizational drive and the election. Additionally,of course, as above-related, Ellsworth from time to timeexpressed his dislike for the Union to the employees. Ac-cordingly, by reason of the pressures of the work and Ells-worth's difficulty in adjusting to the unionization of theplant, together with the weather turning warm, the difficultwork of the plant became even more difficult, and tempersevidently were short.On May 30, Rushinal was working at the bottom of themill shoveling debris. The weather was hot. Rushinal andthe other employees stopped briefly during the afternoon ofthat day to rest and have a cold drink. Ellsworth enteredthe grinding room where the employees were resting andasked Theriault to give him a hand at some task, but The-nault desired to wait, evidently to finish his cold drink. Ells-worth, sensing the refusal as somewhat rebellious, told themen to wait a minute while he went to get James Kersch-ner. Several minutes thereafter, James Kerschner and plantengineer Whitmore entered the room. Kerschner stated thathe had been in touch with his legal counsel who told him itwas not necessary to give employees afternoon coffee-breaks. Kerschner, in an attempt to get production going.stated that he wanted the men to go back to work and toforget the whole matter. With that, Kerschner and Whit-more left the room and employees Rushinal and Theriaultleft the room with Theriault in front, Rushinal followinghim, and Mill Manager Ellsworth following behind Rushi-nal. At that time. Rushinal reached into his pocket for thepurpose of getting his handkerchief. He then began to wipethe perspiration from his forehead and neck.There is some dispute as to what happened next. Ells-worth evidently touched Rushinal on the arm to hurry thelatter along. Rushinal turned around to Ellsworth and re-marked "Listen, boy." Ellsworth evidently took umbrage tothis remark and, in his testimony stated that he merelytouched Rushinal on the arm and stated to him "Come onRon, let's get back to work," wherefrom, Rushinal turnedaround, pointed his finger at Ellsworth and said "Listen,boy" at which point Ellsworth asked "What did you callme?" Rushinal answered "I called you boy. You're not aman yet."In view of my disposition of this case as hereinafter setforth, I find it unnecessary to dispose of which version ofthe "Listen, boy" incident is correct, because, in any event,Ellsworth asked Rushinal as a result of the incident to cometo Ellsworth's office so that Ellsworth could speak to Rushi-nal. Rushinal replied, in substance, that he was not going tothe office. Some shoving then occurred and again, there is aquestion as to who shoved whom. However, Theriault whowas present stated, "Ronnie, if I was you I wouldn't go inthe office." Ellsworth turned to Theriault telling the latterthat this was none of his business and again told Rushinalto proceed to Ellsworth's office. Theriault responded to theeffect that he would make it some of his business and that10 From credited portions of the testimony of Theriault and Ellsworth.269 2L0DECISIONS OF NATIONAI. LABOR RELATIONS BOARDRushinal did not have to go to the office. Rushinal, at thatpoint returned to his work of shoveling debris.Although Respondent had never before given any em-ployees written warnings, evidently as testified by Ellsworthand James Kerschner, they discussed the matter of the inci-dent involving Rushinal and decided that by reason of thefact that the plant was now unionized, it would be, perhaps,a better procedure to give Rushinal a written warning withregard to the latter's behavior.Accordingly, on the next day, June 1, 1977, Ellsworthhanded Rushinal a written warning and informed Rushinalthat if the latter did not like it, this was the way it had to bebecause if the Union was in, it was necessary to play suchgames. Rushinal read the warning, became upset and, insubstance, told Ellsworth that he had worked in a numberof places, but had never had to put up with "so much fool-ishness and kid games." Whatever Ellsworth exactly re-plied, he again repeated, in substance, that Respondent wasforced to play these games.Thereupon, Ellsworth left, but shortly thereafter returnedto the place where Rushinal was working. Rushinal there-upon accused Ellsworth of having pushed Rushinal frombehind the day before. When Ellsworth denied this, Rushi-nal informed Ellsworth that there were three witnesses whosaw Ellsworth shove Rushinal. Rushinal thought over thematter for about 10 minutes and then told Ellsworth, "I'mgoing home, Perry, for the rest of the day."" With that,Ellsworth instructed Rushinal to go back to work. Rushinalreplied something to the effect that if he stayed, there wouldbe trouble. He again repeated that he was going home. Ells-worth thereupon warned Rushinal that if he touched theclock, or punched out, this might result in the cessation ofemployment between Respondent and Rushinal. Rushinal,nevertheless, walked out of the building to his parked pick-up truck.Upon Rushinal's punching out, Ellsworth immediatelysummoned James Kerschner and the two of them pro-ceeded to where Rushinal was sitting at the wheel of hispickup truck. Kerschner approached the pickup truck andasked what had happened. Rushinal answered that he wasleaving, saying "I'll see you in the morning." Ellsworththereupon again warned Rushinal that the latter would befired for leaving. Nevertheless, Rushinal left. It should benoted that before Rushinal left, Kerschner requested thatthey talk about the matter, but Rushinal refused and droveoff.l2On June 8, Ellsworth telephoned Rushinal and requestedthe latter to come to Respondent's office because JamesKerschner wanted to talk to him. Rushinal proceeded toRespondent's office where he found Ellsworth, JamesKerschner, and fellow employee. Richards, who was, atthat time, the shop steward. Ellsworth asked Rushinal whythe latter did not come back the day after Rushinal left.Rushinal replied that he had been fired. Kerschner andEllsworth began discussing the matter with Richards andRushinal in what the General Counsel contends was anu There is some question as to whether Rushinal stated he was goinghome for the rest of the day, or whether he was quitting. as testified byEllsworth. However, there is no question about what ensued from that.1" The foregoing from credited portions of the testimony of Rushinal, The-riault, Ellsworth, and James Kerschner.attempt by Kerschner and Ellsworth to get Rushinal to ad-mit that he had quit. However, at that point, Richards,acting as union steward, spoke up and told Rushinal thatthey were all there together, and that Rushinal should askEllsworth for his job back. Before Rushinal could complywith this suggestion, Ellsworth responded that he had hiredRushinal's replacement.Although the exact date is not established by the record,somewhat near the first part of June 1977, after the Unionsuccessfully won the election, Respondent, without consul-tation with the Union, installed the timeclock above re-ferred to, at the Ashland plant. Prior to that time, Ellsworthhad kept a record of the employees' time in a timebook.Also, at about the same time, Respondent posted at theAshland mill a written set of working rules and regulationswhich had never before been posted. This writing set forththe workweek, the standard workday, the responsibility ofeach man to punch his own timecard, the obligation to dothe job, the method of notification in the event of sickness,notice of time off, and other working rules. It reiterated alsowhat the employees had been told when they were hired,that they were not to bring liquor, drugs, or any other in-toxicants to work with them, or be drunk on the job; thatthey could not fight, be involved in theft, or damage com-pany property. However, other items were added for thefirst time. It also provided for a vacation plan not previ-ously established as a working condition.As heretofore stated, although in the main, most of theserules and regulations could be regarded as mere commonsense working rules which would be applicable in almostany plant in any industrial organization, I do not creditEllsworth's statement to the effect that these work ruleswere all given verbally to each employee when the employ-ees were hired. In fact, Respondent's representatives admit-ted, in testifying. that it was because of the Union that theyfelt it necessary to post written regulations. In support ofthis, introduced into evidence, were written rules and regu-lations which Respondent had posted at another one of theKerschner enterprises. This set of rules and regulationswere, for the most part, entirely similar to the rules andregulations posted by Respondent at Ashland. Addition-ally, James Kerschner testified that insofar as the timeclockwas concerned, Respondent had always intended to installa timeclock at the Ashland mill but because of the expenseof the same, and because of the pressure of other matters,Respondent had not been able to obtain a timeclock beforethe first part of June 1977.Finally, during the week of July 30, 1977, a wage increaseof 50 cents an hour was implemented for the employees atthe Ashland mill. It is noteworthy that employee Theriaulthad quit on the second week of July 1977, and employeeRichards had left Respondent's employ on July 1, 1977.Both of' these quittings were voluntary. However, JamesKerschner testified that the reason for the 50-cent per hourincrease in wages being initiated at the end of July 1977,was twofold. In the first instance, Respondent had, in fact,promised its employees a bonus increase when as, and if,the plant was operating profitably. Second, according toKerschner, the increase was given in order to prevent theloss of valued employees. It is established beyond doubtthat this increase was given without consultation with the270 MOODY C(HIP CORP.Union. Kerschner testified, however, that during the laternegotiations for a contract. which negotiations were stillproceeding at the time of the hearing herein, he had in-formed the Union of the raise and there had been um, objec-tion raised by the Union's negotiators.lC. Dis cuxsioI ad C('o, lldilng Ftndl,g.vAlthough Robert Kerschner prefaced his remark aboutthe possibility of the negotiations taking from 2 to 5 yearsbefore a contract would be reached b referring to the expe-rience of another employer in the area. I nevertheless con-clude that such statement constituted a threat to the em-ployees that if they selected the tinion, such an electionwould be fruitless and would not benefit the employees.The repitition of this. by the senior Kerschner and hb JamesKerschner at other times was of equal force as a threat. Assuch, these statements constituted interference and coercionwithin the meaning of Section 8(a)( I) and constitute a vio-lation thereof.The record shows that the possibilities of a bonus werediscussed before the advent of the Union. While it is truethat Respondent's representative at the Ma 6 meeting atthe Portage Lake camp stated that they could not discussthe matter of raises or bonuses, such statement was made inconnection with the statement that the employees wouldprobabhl not be able to get a raise from 2 to 5 years becausenegotiations could he protracted for that period of time.This rendered the statement that bonuses could not begiven. a violation of Section 8(a)(I) because the logical in-terence therefrom was that the raise would not he givenbecause of the advent of the Union. and it the employeeswould not support the Union then they would receive ho-nuses. Accordingly I find and conclude that this statementalso constitutes interference in iolation of Section 8(a)( I)of the Act.On April 28, or within that time just subsequent to thereceipt by Respondent of the notice of the Union's repre-sentation petition, Mill Manager Ellsworth told the em-ployees that he would find out who the emploNees werewho signed at least two of the cards. This constituted athreat of reprisal which clearly was coercive and iolativeof Section 8(a)( I) of the Act. I so find.On the same day, Mill Manager Ellsworth told employeeTheriault that he bet the latter was one of those who signeda union card. This constituted a further act of interferenceand a veiled threat in violation of the employees' Section 7rights, and therefore constituted a violation of Section8(a)( I ) of the Act.The establishment, after the filing of the Union's petition.of a 10 to 15-minute coffeebreak each morning beginning at9:30 a.m.. is contended by Respondent to have been theresult of the men taking breaks at odd times which inter-fered with production. The mere fact that the Union hadfiled a petition a few days prior thereto and that. at that13 All of the foregoing from portions of the credited testimon of the ndi-viduals aove-named. Insofar as the ultimate separation of Rushinal fromhis job, the facts surrounding the leaving hb Rushinal on June I. the unilat-eral posting of the ork rules and vacaiion plan, the installation of thetimeclock, and the giving of the 50-cent per hour 'age increase ere alladmitted by Respondent's Aitnesses.time, Respondent had knowledge of the employees' unionactivities, does not render the establishment of the coffee-break a per se violation of either Section 8(a I ) or 8(a)(5) ofthe Act. I find that the cofleebreak was instituted ftr thepurpose of giving the men a uniform cofleehreak whichwould not interfere with the operation of the mill. I con-clude therefore, that this did not constitute a violation ofeither Section 8(a)( 1) or (5) of the Act. Nor do I find suffi-cient evidence in the record to conclude that on or aboutMay 16, as alleged in the complaint. Respondent's pres-ident. Robert Kerschner, threatened the emploNees withmore arduous working conditions.Although Robert Kerschner did state that it Was foolishfor a four-liman crew to join a union. andi I conclude andfind that the Kerschners and Ellsworth representing Re-spondent. did vigorouslN oppose the Union coming into theplant, nevertheless I do not find that the mere request tothe employees that they make suggestions as to hovw to in-crease production constitutes a solicitation of griexsances asalleged in the complaint and contended b counsel tor theG(eneral Counsel. he mere fact that Robert Kerschnerwanted to know w hat the probhlems were in the mill andthat the emploees in answer to that request comilplainLedabout the acti ities of Plant Manager El[lsworth, did notrender this desire for suggestions ol how to increase pro-duction, a solicitation of grievances in order to discouragethe employees from supporting the nion. I therefore donot find that this constituted ia violation of Section 8(a (I)of the Act. While it is true that other staitements nlade atthe camp meeting of Ma, 16, and at the meeting the Iollow,-ing morning in the plant on Mla 17. might hae been coer-cive and ioliatise of the Act. and this request for sugges-tions for increasing production came at approximatel thesame time during those meetings, the request did not consti-tute a solicitation for personal grievances of the emploveeswhich otherwise would hase been the duty of a bargainingrepresentatie to pursue on behalf of the emplovees.I therefore dismissed this allegation at the hearing hereinand do herebh affirm that dismissal.Although Respondent contends that when, on May 24. i]his conversation with employee Theriaull. Robert Kersch-ner stated that on the following Monday he could have anew crew in the plant. in the context in which the statementwas made and because of the timing thereof I find aindconclude that the statement constituted a threat of retali-ation or discharge should the employees vote the I iion in.This is so because during the sanie conversation RobertKerschner stated. "We're going to find out in a couple ofdays who's full of hullshit and who ain't." Durine the sameconversation. Robert Kerschner also stated that he did notreally want to have a night shift and that if the employeeswere to vote in the lnion. and because of the pressure toget out more work, he could do it with or without employ-ees. The representation election, it should he noted, was dueto be held only 2 days later on May 26. Accordingly. I findand conclude that the statement that Respondent couldhave new employees in the plant on the following Monda.even i Kerschner referred only to superisors to replace theemployees, constituted a threat of reprisal in iolation ofSection 8(a)( I) of the Act.Regarding the alleged discharge of employee Rushinal.and the events leading up thereto. it is established that the271 DECISIONS ()1: NA'lIONAI IABOR RELATIONS BOARDplant was relatively new. and that the Union had just re-cently been chosen by Board election as the bargaining rep-resentatie of' Respondent's employees and had not yet, atthat time,. made a formal request for bargaining. Equallywell established is the fact that Ellsworth, on prior occa-sions, had not instituted any written warning system. Infact, in the case of the ahove-recited incident with The-riault, when tempers were high and Theriault walked outtemporarily, no disciplinary measure of any kind was taken.Therefore. it must be concluded that the unilateral installa-tion of tile w ritten warning notice to employee Rushinal onJune I, constituted a unilateral establishment of a formaldisciplinary procedure. This constituted a violation of Sec-tion 8(a)(5) and (I) of the Act because it affected the work-inu conditions of employees and Respondent failed to noti-fy the Union thereof or discuss the same before institutingthe same.Nor is this a minor matter so unimportant as to disregardas a violation. he formal written disciplinary proceeding isa condition of employment which can affect an employee'ssltatus and therefore cannot he deemed to he so minor as tonot be worthy of consideration.I lowever. I cannot come to the same conclusion withregard to the installation of the timeclock without consulta-tion of the Union. The requirement to punch in and punchout on a timeclock created no additional burden to the em-ployees because theN were and are hourly paid and theirtime was iormierly kept by their supervisor. The fact thathours worked was now more easily computed by Respon-dent by use of the timeclock had no effect upon the employ-ees' wages. hours, or working conditions. Accordingly. I donot find this to be a violation of the Act, even though theclock w\as instituted without prior consultation with the em-ployees' bargaining representative. I shall therefore recom-mend a dismissal of the allegation of the complaint whichalleges the installation of the timeclock as a violation ofSection 8(a)( I ) of the Act.On the other hand, some time during the early part ofJune, Respondent, for the first time, posted at its Ashlandmill premises work rules, the breach of which could consti-tute reasons for immediate dismissal, and which the recorddoes not establish were known to the employees priorthereto, except in certain minimal respects. The posting ofthese rules constitutes a matter which could affect the work-ing conditions and employment status of the employees.Therefore, these rules were matters which required consul-tation with the employees' bargaining representative. Ac-cordingly, I find and conclude, that the posting and institut-ing of these rules and regulations unilaterally was, and is, aviolation of Section 8(a)(5) and (I) of the Act in that itconstitutes a refusal to bargain. The mere fact that Respon-dent had established at other times, and in other plantsowned by the Kerschners, similar rules and regulations.does not in any way modify the effect of what was done forthe first time at the Ashland chip mill.In the same posting of the work rules. was included avacation plan for the employees. This plan was establishedunilaterally and without consultation with the Union. Be-cause this plan, unilaterally established, had a direct effectupon wages, hours, and working conditions, it constituted aviolation of Section 8(a)(5) and (I) of the Act.Respondent freely admits that it established and gave toits employees a 50-cent wage bonus increase at the end ofJuly 1977. without consultation with the Union. I find thisto be a violation of Section 8(a)(5) of the Act even thoughRespondent had discussed the possibility of the same priorto the advent of the Union. The mere fact that the Unionconsented to the same after the fact does not detract fromthe conclusion that the act was unilateral. affected thewages of the employees, and that the Union was not con-sulted to begin with. Quite naturally, the Union could nothe expected to have requested the Employer to withdrawthe wage increase even though it was granted unilaterally.Accordingly, I find the granting of this increase to havebeen a violation of Section 8(a)(5) of the Act. Although oneof the purposes of the increase might well have been, ascontended by Respondent. to prevent the loss of valuedemployees, nevertheless, the Union having been certified,Respondent was under the duty to inlform the Union of thedesire to increase the employees' wages. This effect of theincrease was to demean the Union in the eyes of the em-ployees.We come now to the alleged discharge of employee Ron-ald Rushinal. In coming to the conclusion hereinafterreached. I have considered the General Counsel's argumentthat the numerous unfair labor practices above-recited, thefact that Rushinal was the individual who originally madecontact with the Union and at whose home the four uniondesignation cards were signed, the additional fact that The-riault had committed an equally egregious act in walkingout after an argument with Mill Manager Ellsworth and.finally. the written warning given to Rushinal which was aclear change from Respondent's former policy with regardto disciplinary proceedings. Nevertheless, even consideringthe impact of' the foregoing, and considering Respondent'sdefinite antiunion attitude as exemplified by its earlier un-f'air labor practices. I cannot reach the conclusion that The-riault was either directly discharged for his union activity orthat there was a constructive discharge by planned treat-ment of Rushinal for the purpose of forcing the latter toquit.In coming to this conclusion, I note particularly that Ells-worth wIas at odds at various times with all of the employ-ees. Second, I note that although there were only four em-ployees and Respondent would, ordinarily, under Boardprecedent" infer knowledge on the part of Respondent byreason of the very small employee complement. I furthernote that neither the initial telephone call by Rushinal tothe Union nor the meeting of the employees at his homewas anywhere near the plant. There is no evidence of anydiscussion at the plant by the employees that the Union wascoming into the plant. The first formal notice of union ac-tivities came only after the Union had filed its representa-tion petition on April 25, 1977. While the Board's "smallplant" doctrine of inferring knowledge is normally appli-cable in situations somewhat similar to that presented bythe facts of the instant case, I find that there is little tosupport such finding beside the fact that the plant employeecomplement was very small and that there had been some14 Weiew Plow Welding C(o. In., 123 NLRB 616 (19591.272 2'7activity by the nion in other plants in the area. T'here isnothing. however, to show that even if Respondent hadsome suspicion that the Union was organizing its plant.there is no supportive evidence that Respondent knewthrough whom, when. or where the Union made its ap-proach to the Respondent's employees. Accordingly. I can-not find that Respondent had knowledge that Rushinal wasthe union initiator and was, therefore. sought out by Re-spondent for retaliation.In fact. the record supports a contrary conclusion. Asnoted above. Ellsworth at one time accused Theriault. notRushinal. of being one of those individuals who signed acard in support of the Union. Moreover. it was Theriaultwho for the most part. had the earlier arguments. and dis-cussions with regard to conditions in the plant with theKerschners and Ellsworth. Additionally. it was Richards ofwhom Respondent would more likely have been suspicious.because he was known to Respondent to have been theunion steward in the shop. Accordingly. I find and concludethat Respondent did not have knowledge that Theriaultwas the individual who initiated the Union movement inthe shop.'In addition, above all of the foregoing. is the fact that theargument on May 30. which preceded Rushinal's walkingout, was an argument brought on by the temper of theindividuals the poor working conditions because of theheat. the order to go back to work, the pressures of produc-tion, all of which led to Rushinal's calling Ellsworth "Boy."Ellsworth having become angered by what he considered ademeaning expression to him, talked the matter over withJames Kerschner, and they decided to then initiate a policyof written warning which heretofore has been found to havebeen violative of the Act. But, I cannot conclude that thiswas part of a plan or scheme to force Rushinal to quit.There was undoubtedly some insubordination on Rushi-nal's part which led to the warning.The next day, June I, when Ellsworth gave-Rushinal thewritten warning regarding the insubordination by Rushinalthe previous day. a conversation ensued which had someovertones of union animus by Ellsworth. Nevertheless.when, after thinking the matter over. Rushinal decided toleave and was warned not to leave, he did so. despite thewarning that he could be discharged. This was a further actof disobedience and insubordination by Rushinal.Moreover, James Kerschner came out of the office whenRushinal was seated in his truck to find out what the prob-lem was. He asked Rushinal to come back to work. Thiswould indicate that there was no desire on the part of Re-spondent to seek out Rushinal for discharge in retaliationfor the union activity or to discourage membership in andsupport of the Union. It matters not whether Rushinal said"I quit," whether he said "I will return tomorrow." orwhether Ellsworth then discharged him. The refusal towork, even after James Kerschner's initial request that hereturn, removed from Rushinal any protective blanket af-forded by the Act. Accordingly. I shall recommend dis-missal of that allegation of the complaint which alleges thatRushinal was discriminatoril? discharged" (f. 4B(' Body 14Work Inc, 201 Nt.RB 833 (1973)I\. 111- iH-i-( I ()I IliI t Ni siR I ABOR PR\( I 1(i IS ()N( ()OSIMI R( IThe activities of Respondent. set forth in section III.above, occurring in connection with its operations de-scribed in section 1. above, have a close. intimate. and suh-stantial relationship to trade, traffic. and commerce a.ronithe several States and tend to lead to labor disputes hurden-ing and obstructing commerce and the free flow of conm-merce.\. 11i11 RI MII )Having found that Respondent has engaged in. and isengaging in unfair labor practices within the incaning ofSection 8(a)( I) of the Act. it will be recommended that Re-spondent be ordered to cease and desist therefrom.Having found that by unilateral actions Respondent hasviolated Section 8(a)(5) of the Act, it will be recommendedthat Respondent cease and desist therefrom. and take cer-tain affirmative action designed to effectuate the policies ofthe Act. However, nothing herein or in the recommendedOrder is to be construed as requiring Respondent to rescindany benefit it has granted to the emploxees.Co( I ONS (OF LANw1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act. and itwill effectuate the policies of the Act to assert jurisdiction.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. All production and maintenance employees includingcrane operators and debarket operators. but excluding salesemployees, office clerical employees. guards. professionalemployees, and supervisors as defined in the Act. constitutea unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. The Union is the Board certified, exclusive collective-bargaining representative of the employees in the aboxe-described unit.5. B making threats of reprisal and promises of benefit,by interrogating employees regarding their union member-ship, by predicting extremely protracted negotiations withits employees' bargaining representative, and by telling itsemployees they did not get a raise because they selected theUnion as their bargaining representative. Respondent hasviolated, and is violating Section 8(a)( I) of the Act.6. By making unilateral changes in the wages, hours, andworking conditions of its employees and thereby hbpassingthe Union named above. Respondent has violated, and isviolating Section 8(a)(5) and (I) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices within the meaning of the Act.8. Except as set forth above, the General ('ounsel hasnot established by a preponderance of the credible ex idencethat Respondent violated the Act as alleged in the com-plaint herein.tIpon the foregoing findings of ;lict. conclusions off law,and the entire record in this proceeding. and pursuant toSection IO(c) of the Act. I hereby issue the fOllowing recom-mended:MOODY ('llP ('ORP. DECISIONS OF NATIONAL. LABOR RELATIONS BOARDORDER'6The Respondent, Moody Chip Corp., Division ofKerschner Enterprises, Inc., Ashland, Maine, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees with reprisals, including pos-sible discharge, if they join, assist, vote for, or in any man-ner support United Paperworkers International Union,AFL CIO, or any other labor organization.(b) Refusing to discuss wages or other terms and condi-tions of employment to discourage union activity.(c) Interrogating employees regarding their union mem-bership.(d) Threatening employees that if they select the afore-said Union or any other labor organization as their bargain-ing representative, Respondent could prolong negotiationsindefinitely, thereby preventing any possible benefits thesaid employees might gain from unionization.(e) Granting employees benefits in order to discourageunion activity.(f) Instituting new, formal disciplinary procedures be-cause of its employees' union activities.(g) Refusing to bargain with the Union, above-named,by unilaterally and without notice to, or consultation with,the Union, promulgating new work rules, instituting formal'' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.disciplinary procedures and new vacation plans, and/orwage increases.(h) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Notify and bargain with the aforesaid Union as bar-gaining representative of its employees in the unit hereto-fore found appropriate regarding any proposed changes inwages, hours, or working conditions of the said employees.(b) Post at its Ashland, Maine, woodchip plant, copies ofthe attached notice marked "Appendix."'7Copies of the no-tice on forms provided by the Regional Director for Region1, after being duly signed by its authorized representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by it to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps it hastaken to comply herewith.I1l Is FURTHER ORDERED that those allegations in the com-plaint as to which no violations have been found are herebydismissed.1' In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."274